MARTIN, J.
A bond forfeiture judgment was entered by tbe district court of Galveston county against plaintiffs in error, and is before tbis court for review.
Tbe law questions ánd tbe record are practically identical with those in cause No. 12313, Louise Magless et al. v. State of Texas, 18 S.W.(2d) 669, tbis day decided, and reference is made to tbe opinion in said cause for questions involved. Tbe law questions presented are such as are raised for tbe first time on appeal, and cannot be considered, except tbe assignment' of error questioning tbe rendition of a final judgment drawing 6 per cent, interest against plaintiffs in error. It was decided in cause No. 12313, above mentioned, that such a judgment could not be made to bear interest.
There being no reversible errors in the record, tbe judgment herein is so reformed as to exclude interest, and, as reformed, will be affirmed.
PER CURIAM. Tbe foregoing opinion of tbe Commission of Appeals has been examined by tbe judges of tbe Court of Criminal Appeals and approved by tbe court.